 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9     DAE HENDERSON, JR.,                                 Case No. 1:21-cv-00697-NONE-SKO

10                        Plaintiff,
                                                           ORDER DENYING WITHOUT
11                                                         PREJUDICE APPLICATION TO
               v.                                          PROCEED WITHOUT THE
12                                                         PREPAYMENT OF FEES AND
                                                           REQUIRING PLAINTIFF TO FILE AN
13     JEFFREY Y. HAMILTON, et al.,                        AMENDED APPLICATION WITHIN
                                                           THIRTY DAYS
14                        Defendants.
                                                           (Doc. 2)
15
                                                           30-DAY DEADLINE
       _____________________________________/
16

17

18          Plaintiff Dae Henderson, Jr., a prisoner proceeding pro se, filed a complaint on April 28,
19 2021, along with a “Notice of Surety Bond and Request to Proceed with Accompanying Court

20 Papers Without Prepayment of Costs.” (Docs. 1, 2.) In order for the Court to consider Plaintiff’s

21 application to proceed without prepayment of fees, Plaintiff must provide the Court with a certified

22 copy of his trust fund account statement (or institutional equivalent), including the supporting ledger

23 sheets, for the six-month period immediately preceding the filing of this complaint, obtained from

24 the appropriate official of each prison at which Plaintiff is or was confined. 28 U.S.C. § 1915(a)(2).

25 After submission of the trust fund information, the Court will determine Plaintiff’s ability to pay the

26 $350.00 filing fee required by federal law in one payment. If the Court determines that Plaintiff
27 does not have sufficient funds to pay the filing fee at one time, the Court will assess an initial partial

28 filing fee. After payment of the initial filing fee, monthly payments of twenty percent of the deposits
 1 made to Plaintiff’s trust fund account during the preceding month will be forwarded to the Clerk of

 2 the Court each time the account balance exceeds $10.00. Payments will continue until the filing fee

 3 is paid.

 4            Because Plaintiff failed to provide a certified copy of his trust account statement showing
 5 transactions for the past six months, and to comply with the specific informational requirements for

 6 affidavits submitted pursuant to 28 U.S.C. §1915(a)(1), the Court is unable to determine if Plaintiff

 7 is entitled to proceed without prepayment of fees in this action.

 8            Accordingly, it is HEREBY ORDERED that:
 9            1.      Plaintiff’s application to proceed without the prepayment of fees is DENIED without
10                    prejudice;
11            2.      Within thirty (30) days of the date of service of this order, Plaintiff shall file an
12                    application to proceed without the prepayment of fees that includes the information
13                    described above or provide the Court with the reasoning as to why Plaintiff cannot
14                    obtain such information. Failure to comply with this order will result in the
15                    recommendation that this action be dismissed.
16
     IT IS SO ORDERED.
17

18 Dated:          May 3, 2021                                     /s/   Sheila K. Oberto             .
19                                                       UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28

                                                        2
